Order, Supreme Court, New York County, entered March 11, 1975, granting defendant’s motion for a protective order with respect to a notice for discovery and inspection, unanimously modified, on the law and the facts and in the exercise of discretion, without costs and without disbursements, but only to the extent of directing that the 18 specifically listed files be furnished to the Justice Presiding at Special Term Part II for in camera inspection and determination of what portions may be disclosed, and as so *959modified, the order is affirmed. Plaintiff, in an effort to secure a disability-pension as the result of a chronic duodenal ulcer, seeks discovery of 18 files in the possession of the defendant involving claims based on medical conditions for hypertension, lung disease, phlebitis and cancer, although not involving ulcers, in order to determine the basis for the defendant’s approach to consideration of such claims. However, the rights of third parties to confidentiality must be respected (Wood-Muller v Provident Loan Soc. of NY. 47 AD2d 514), and any confidential information as to such third parties ought to be protected. It may be that deleting the names and addresses of the persons involved will accomplish this result. Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Nunez, JJ.